     Case 1:18-cv-06723 Document 1 Filed 11/26/18 Page 1 of 17 PageID #: 1



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
Taimur Alamgir (TA 9007)
30 East 39th Street, Second Floor
New York, NY 10016
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiff, FLSA Collective Plaintiffs
and the Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


MICHELLE SNAGG,
on behalf of herself,
FLSA Collective Plaintiffs                                         Case No:
and the Class,

                    Plaintiff,
                                                                   CLASS AND
                                                                   COLLECTIVE
                                                                   ACTION COMPLAINT
                       v.

BIRCH FAMILY SERVICES, INC.
and MATTHEW STURIALE,

                     Defendants.


       Plaintiff MICHELLE SNAGG (“Plaintiff”), on behalf of herself and others similarly

situated, by and through her undersigned attorneys, hereby files this Class and Collective Action

Complaint against Defendants BIRCH FAMILY SERVICES, INC. (the “Corporate Defendant”),

and MATTHEW STURIALE (the “Individual Defendant,” and collectively with the Corporate

Defendant, “Defendants”) and states as follows:

                                       INTRODUCTION

       1.      Plaintiff alleges, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.




                                                  1
     Case 1:18-cv-06723 Document 1 Filed 11/26/18 Page 2 of 17 PageID #: 2



§§201 et. seq. (“FLSA”), that she and others similarly situated are entitled to recover from

Defendants: (1) unpaid regular and overtime wages due to a policy of requiring uncompensated

off-the-clock work, (2) liquidated damages, and (3) attorneys’ fees and costs.

       2.      Plaintiff further alleges that, pursuant to the New York Labor Law (“NYLL”), she

and others similarly situated are entitled to recover from Defendants: (1) unpaid regular and

overtime wages due to a policy of requiring uncompensated off-the-clock work, (2) statutory

penalties, (3) liquidated damages and (4) attorneys’ fees and costs.

                                     JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b),

28 U.S.C. §§1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. §1367.

       4.    Original jurisdiction also exists over all claims in this action under the Class Action

Fairness Act, 28 U.S.C. § 1332(d), because this case is a putative class action in which: (1) there

are 100 or more members in the proposed class, (2) at least some members of the proposed class

have a different citizenship from Defendants, and (3) the claims of the proposed Class Members

exceed $5,000,000.00 in aggregate.

       5.      Venue is proper in the Eastern District pursuant to 28 U.S.C. §1391.

                                             PARTIES

       6.      Plaintiff, MICHELLE SNAGG, for all relevant time periods, was a resident of

Queens County, New York.

       7.      Corporate Defendant BIRCH FAMILY SERVICES, INC. is a domestic not-for-

profit corporation organized under the laws of the State of New York with an address for service of

process at Birch Family Services, Inc., ATTN: Chief Executive Officer, 104 West 29th Street, 3rd Floor,




                                                  2
       Case 1:18-cv-06723 Document 1 Filed 11/26/18 Page 3 of 17 PageID #: 3



New York, NY 10001, and a corporate headquarters located at 104 West 29th Street, 3rd Floor, New

York, NY 10001.

        8.    Individual Defendant MATTHEW STURIALE is the President and Chief

Executive Officer of Corporate Defendant BIRCH FAMILY SERVICES, INC. Defendant

STURIALE exercises operational control as it relates to all employees including Plaintiff, FLSA

Collective Plaintiffs and the Class. Defendant STURIALE exercises the power to (and also

delegates to managers and supervisors the power to) fire and hire employees, supervise and

control employee work schedules and conditions of employment, and determine the rate and

method of compensation of employees including those of Plaintiff, FLSA Collective Plaintiffs

and the Class. At all times, employees could complain to Defendant STURIALE directly

regarding any of the terms of their employment, and Defendant STURIALE would have the

authority to effect any changes to the quality and terms of employees’ employment, including

changing their schedule, compensation, or terminating or hiring such employees.

        9.    Defendant BIRCH FAMILY SERVICES, INC. provides a variety of social

services to developmentally disabled individuals throughout New York City. Relevant to this

lawsuit, BIRCH FAMILY SERVICES, INC. operates group homes for developmentally disabled

individuals that provide residents (inter alia) 24-hour care and nursing, psychiatric, and

therapeutic services, at locations in Queens, Manhattan, and Brooklyn, including (but not limited

to):

              (a)     122-15 Irwin Place, Jamaica, NY 11434;

              (b)     137-31 80th Street, Howard Beach, NY 11414;

              (c)     9 President Street, Far Rockaway, NY 11691;

              (d)     667 Grassmere Terrace, Far Rockaway, NY 11691;




                                               3
     Case 1:18-cv-06723 Document 1 Filed 11/26/18 Page 4 of 17 PageID #: 4



              (e)     10-02 Gipson Street, Far Rockaway, NY 11691;

              (f)     550 West 162nd Street, New York, NY 10032;

              (g)     569 West 183rd Street, New York, NY 10033;

              (h)     550 West 148th Street, New York, NY 10031;

              (i)     525 West 149th Street, New York, NY 10031;

              (j)     954 52nd Street, Brooklyn, NY 11219;

              (k)     418 Grove Street, Unit B, Brooklyn, NY 11237;

              (l)     1321 East 94th Street, Brooklyn, NY 11236;

              (m)     1561-1565 East 45th Street, Brooklyn, NY 11234; and

              (n)     10583 Flatlands 6th Street, Brooklyn, NY 11236.

(collectively, including any locations not specified above, the “Group Homes”).

       10.    Defendants operate the Group Homes as a single integrated enterprise for

purposes of the FLSA and NYLL. The Group Homes are engaged in related activities, share

common ownership and have a common business purpose. Specific facts demonstrating that

Defendants operate the Group Homes as a single integrated enterprise include:

              (a)     Each of the properties used as a Group Home is owned by Defendant

                      BIRCH FAMILY SERVICES, INC.

              (b)     BIRCH FAMILY SERVICES, INC. maintains a central corporate

                      headquarters at 104 West 29th Street, 3rd Floor, New York, NY 10001

                      through which the Group Homes are collectively operated and

                      administrated.

              (c)     The Group Homes share common management and corporate executive

                      leadership. As President and CEO of BIRCH FAMILY SERVICES, INC.,




                                               4
     Case 1:18-cv-06723 Document 1 Filed 11/26/18 Page 5 of 17 PageID #: 5



                      Defendant MATTHEW STURIALE possesses ultimate authority over all

                      aspects of the operation of each Group Home.

               (d)    The Group Homes are collectively advertised online on the website

                      maintained by BIRCH FAMILY SERVICES, INC., at the following URL

                      http://www.birchfamilyservices.org/residential.html.

               (e)    Events at the Group Homes involving residents and staff are publicly

                      advertised on the Twitter social media page maintained by BIRCH

                      FAMILY SERVICES, INC.

               (f)    Non-exempt employees are interchangeable among the Group Homes, and

                      are frequently transferred between the Group Homes by Defendants on an

                      as-needed basis. BIRCH FAMILY SERVICES, INC. frequently runs

                      advertisements for vacant employment positions at the Group Homes that

                      explicitly state that one requirement of the position advertised is to travel

                      between Group Homes, and perform work at multiple Group Homes.

               (g)    The Group Homes maintain centralized labor relations and human

                      resources, and a single payroll system for employees at all facilities.

       11.     At all relevant times, the Corporate Defendant was and continues to be an

“enterprise engaged in commerce” within the meaning of the FLSA.

       12.     At all relevant times, the work performed by Plaintiff, FLSA Collective Plaintiffs

and Class Members was directly essential to the business operated by Defendants.

       13.     Although Plaintiff did not work at each of Defendants’ Group Homes, all the

Group Homes are appropriately named in this Complaint. Because the Group Homes share

identical illegal wage and hour policies, they are properly named on the basis of their outstanding




                                                5
     Case 1:18-cv-06723 Document 1 Filed 11/26/18 Page 6 of 17 PageID #: 6



liability to the Class members for whom Plaintiff seeks to represent.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       14.     Plaintiff brings claims for relief as a collective action pursuant to FLSA Section

16(b), 29 U.S.C. § 216(b), on behalf of all current and former non-exempt employees (including

but not limited to direct support professionals and shift supervisors) employed by Defendants at

the Group Homes on or after the date that is six years before the filing of the Complaint in this

case as defined herein (“FLSA Collective Plaintiffs”).

       15.     At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs are and

have been similarly situated, have had substantially similar job requirements and pay provisions,

and are and have been subjected to Defendants’ decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them for all regular and overtime hours worked due to a requirement that they perform work off-

the-clock without compensation.

       16.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to §16(b) of the FLSA, 29 U.S.C. 216(b). The FLSA Collective

Plaintiffs are readily ascertainable. For purposes of notice and other purposes related to this

action, their names and addresses are readily available from the Defendants. Notice can be

provided to the FLSA Collective Plaintiffs via first class mail to the last address known to

Defendants.

                     RULE 23 CLASS ALLEGATIONS – NEW YORK

       17.     Plaintiff brings claims for relief pursuant to the Federal Rules of Civil Procedure

(“F.R.C.P.”) Rule 23, on behalf of all current and former non-exempt employees (including but

not limited to direct support professionals and shift supervisors) employed by Defendants at the




                                                6
     Case 1:18-cv-06723 Document 1 Filed 11/26/18 Page 7 of 17 PageID #: 7



Group Homes on or after the date that is six years before the filing of the Complaint in this case

as defined herein (the “Class Period”).

       18.     All said persons, including Plaintiff, are referred to herein as the “Class.” The

Class members are readily ascertainable. The number and identity of the Class members are

determinable from the records of Defendants. The hours assigned and worked, the position held,

and rates of pay for each Class member may also be determinable from Defendants’ records. For

purposes of notice and other purposes related to this action, their names and addresses are readily

available from Defendants. Notice can be provided by means permissible under F.R.C.P. 23.

       19.     The proposed Class is so numerous such that a joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the Court.

Although the precise number of such persons is unknown because the facts on which the

calculation of that number rests presently within the sole control of Defendants, there is no doubt

that there are more than forty (40) members of the Class.

       20.     Plaintiff’s claims are typical of those claims that could be alleged by any member

of the Class, and the relief sought is typical of the relief, that would be sought by each member

of the Class in separate actions. All the Class members were subject to Defendants’ corporate

practices of (i) requiring uncompensated off-the-clock work to be performed, and (ii) failing to

provide wage-and-hour notices and wage statements that were in compliance with requirements

of the NYLL. Defendants’ corporate-wide policies and practices affected all Class members

similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to each

Class member. Plaintiff and other Class members sustained similar losses, injuries and damages

arising from the same unlawful policies, practices and procedures.

       21.     Plaintiff is able to fairly and adequately protect the interests of the Class and has




                                                 7
     Case 1:18-cv-06723 Document 1 Filed 11/26/18 Page 8 of 17 PageID #: 8



no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced

and competent in both class action litigation and employment litigation, and have previously

represented plaintiffs in wage and hour cases.

       22.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation

where individual class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute common claims in a single forum simultaneously, efficiently, and

without the unnecessary duplication of efforts and expense that numerous individual actions

engender. Because losses, injuries and damages suffered by each of the individual Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Class

members to redress the wrongs done to them. On the other hand, important public interests will

be served by addressing the matter as a class action. The adjudication of individual litigation

claims would result in a great expenditure of Court and public resources; however, treating the

claims as a class action would result in a significant saving of these costs. The prosecution of

separate actions by individual members of the Class would create a risk of inconsistent and/or

varying adjudications with respect to the individual members of the Class, establishing

incompatible standards of conduct for Defendants and resulting in the impairment of class

members’ rights and the disposition of their interests through actions to which they were not

parties. The issues in this action can be decided by means of common, class-wide proof. In

addition, if appropriate, the Court can, and is empowered to, fashion methods to efficiently

manage this action as a class action.




                                                 8
     Case 1:18-cv-06723 Document 1 Filed 11/26/18 Page 9 of 17 PageID #: 9



       23.     Defendants and other employers throughout the state violate the New York Labor

Law with impunity. Current employees are often afraid to assert their rights out of fear of direct

or indirect retaliation. Former employees are fearful of bringing claims because doing so can

harm their employment, future employment, and future efforts to secure employment. Class

actions provide class members who are not named in the Complaint a degree of anonymity,

which allows for the vindication of their rights while eliminating or reducing these risks.

       24.     There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

               (a)     Whether Defendants employed Plaintiff and the Class within the meaning

                       of the New York law;

               (b)     What are and were the policies, practices, programs, procedures, protocols

                       and plans of Defendants regarding the types of work and labor for which

                       Defendants did not pay the Class members properly;

               (c)     At what common rate, or rates subject to common methods of calculation,

                       was and are Defendants required to pay the Class Members for their work;

               (d)     Whether Defendants provided to Plaintiff and Class Members proper

                       wage-and-hour notices, including all the information required to be

                       included on wage-and-hour notices, upon hiring and upon any change

                       thereafter in the information on the wage notice, in accordance with

                       NYLL § 195.1;

               (e)     Whether Defendants provided to Plaintiff and Class Members proper wage

                       statements, including all the information required to be included on wage

                       statements, with each payment of wages, in accordance with NYLL §




                                                 9
    Case 1:18-cv-06723 Document 1 Filed 11/26/18 Page 10 of 17 PageID #: 10



                       195.3; and

               (f)     Whether Defendants required Plaintiff and Class Members to clock out

                       and perform unpaid off-the-clock work, resulting in a deprivation of

                       regular and overtime compensation.

                                    STATEMENT OF FACTS

       25.     In or around June 2017, Plaintiff MICHELLE SNAGG was hired by BIRCH

FAMILY SERVICES, INC. as a direct support professional at the Group Home located at 122-

15 Irwin Place, Jamaica, NY 11434. Plaintiff remains employed in the above-referenced position

as of the date of the filing of this Complaint.

       26.     Throughout her employment period, Plaintiff has worked, at the very least, 3

shifts per week, each lasting approximately 9 hours, for a total of approximately 27 total working

hours per week. In addition, during her employment period, Defendants have, on an as needed

basis, required Plaintiff to work longer shifts (lasting approximately 15 hours) and also to pick

up additional shifts. During workweeks that she was required by Defendants to work longer

shifts and/or additional shifts, Plaintiff worked approximately 42-45 hours in total.

       27.     Like Plaintiff, FLSA Collective Plaintiffs and Class Members worked weeks that

exceeded 40 hours in duration.

       28.     Plaintiff’s straight time base hourly pay rate from the start of her employment

with Defendants in approximately June 2017 was $14.76 per hour. Since June 2017, Plaintiff’s

straight time hourly pay rate has increased on three occasions by approximately 25 cents per

hour each time. Plaintiff’s current regular pay rate is $15.53 per hour.

       29.     At all relevant times, Plaintiff has been required to clock out for one hour during

each work shift, based on a purported “meal break”. Plaintiff is not compensated for the time that




                                                  10
    Case 1:18-cv-06723 Document 1 Filed 11/26/18 Page 11 of 17 PageID #: 11



she is clocked out. However, throughout her employment period, despite being required to clock

out each day for an hour based on a purported meal period, Plaintiff has never actually been

permitted by Defendants to take a free and clear meal break.

       30.     At all relevant times, Defendants have maintained a policy of not permitting

Plaintiff or other non-exempt employees to leave the Group Homes at all during their work shifts

(other than to transport developmentally disabled residents, upon the express instructions of

management), not even while clocked out for a meal break. Rather, while clocked out for meal

breaks, pursuant to Defendants’ instructions, Plaintiff has been required to remain on call at the

Group Home. During the purported meal breaks, Defendants require Plaintiff to perform unpaid

work, including monitoring and attending to the needs of the developmentally disabled residents

of the Group Home. Due to Defendants’ policy of requiring her to perform work without

compensation while clocked out, Plaintiff has suffered between 3-5 uncompensated regular

and/or overtime working hours each week during her employment period.

       31.     Like Plaintiff, FLSA Collective Plaintiffs and Class Members were required by

Defendants to clock out for uncompensated, hour-long mid-shift meal breaks each workday, but

never actually received free and clear meal breaks. Like Plaintiff, while they were off-the-clock

for purported meal breaks, FLSA Collective Plaintiffs and Class Members were required by

Defendants to remain at Defendants’ Group Homes and to monitor and attend to the needs of

developmentally disabled residents. As a result of Defendants’ commonly applicable policy of

requiring FLSA Collective Plaintiffs and Class Members to perform off-the-clock work without

compensation, FLSA Collective Plaintiffs and Class Members suffered at least 3 unpaid regular

and/or overtime working hours each workweek.

       32.     Defendants never provided Plaintiff with proper wage-and-hour notices, upon her




                                               11
    Case 1:18-cv-06723 Document 1 Filed 11/26/18 Page 12 of 17 PageID #: 12



hiring, or upon any change to the information on the notice, in violation of the NYLL. Plaintiff

was not provided a new wage-and-hour notice upon every change in pay rate as the NYLL

requires. Further, the wage-and-hour notices Plaintiff was provided inaccurately stated Plaintiff’s

pay rates and were missing other required information. Similarly, Class Members were not

provided with wage-and-hour notices upon each change in pay rate. Like Plaintiff, to the extent

Class Members did receive wage and hour notices, such notices were deficient, as they did not

accurately state rates of pay and were missing other required information.

       33.     At no time during the relevant time periods did Defendants provide Plaintiff or

Class Members with proper wage statements, as required by the NYLL. At all relevant times

Plaintiff and Class Members received fraudulent wage statements that did not accurately reflect

the hours that they worked, as Defendants failed to accurately maintain such records.

       34.     Defendants unlawfully failed to pay Plaintiff, FLSA Collective Plaintiffs, and

Class Members either the FLSA overtime rate (of time and one-half) or the New York State

overtime rate (of time and one-half) for all hours they worked in excess of forty (40) each

workweek. Due to Defendants’ requirement that Plaintiff, FLSA Collective Plaintiffs, and Class

Members work off-the-clock without pay during purported meal breaks, Plaintiff, FLSA

Collective Plaintiffs, and Class Members were deprived of regular wages and overtime premium

owed for such work.

       35.     At no time during the relevant time periods did Defendants provide Plaintiff or

Class members with wage notices or proper wage statements as required by NYLL.

       36.     Plaintiff retained Lee Litigation Group, PLLC to represent Plaintiff, FLSA

Collective Plaintiffs and Class members, in this litigation and have agreed to pay the firm a

reasonable fee for its services.




                                                12
    Case 1:18-cv-06723 Document 1 Filed 11/26/18 Page 13 of 17 PageID #: 13



                                   STATEMENT OF CLAIM

                                             COUNT I

VIOLATION OF THE FAIR LABOR STANDARDS ACT ON BEHALF OF PLAINTIFF
                 AND FLSA COLLECTIVE PLAINTIFFS

       37.     Plaintiff realleges and reavers Paragraphs 1 through 36 of this class and collective

action Complaint as if fully set forth herein.

       38.     At all relevant times, Defendants were and continue to be employers engaged in

interstate commerce and/or the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207 (a). Further, Plaintiff and FLSA Collective Plaintiffs are

covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207 (a).

       39.     At all relevant times, Defendants employed Plaintiff and FLSA Collective

Plaintiffs within the meaning of the FLSA.

       40.     At all relevant times, Defendant BIRCH FAMILY SERVICES, INC. had gross

annual revenues in excess of $500,000.00. Further, at all relevant times, BIRCH FAMILY

SERVICES, INC. provided medical and nursing care to residents of the Group Homes. Because

FLSA explicitly subjects organizations that provide medical and nursing care to its coverage

irrespective of gross annual revenue, there is enterprise coverage for Defendant regardless of

whether the gross annual revenue threshold of $500,000 is met.

       41.     At all relevant times, the Defendants engaged in a policy and practice of refusing

to pay overtime compensation at the statutory rate of time and one-half to Plaintiff and FLSA

Collective Plaintiffs for working hours worked in excess of forty (40) hours per workweek.

       42.     At all relevant times, the Defendants engaged in a policy and practice of requiring

Plaintiff and FLSA Collective Plaintiffs to work off-the-clock without compensation, resulting in

unpaid regular wages and overtime premium.



                                                 13
    Case 1:18-cv-06723 Document 1 Filed 11/26/18 Page 14 of 17 PageID #: 14



       43.     Plaintiff is in possession of certain records concerning the number of hours

worked by Plaintiff and FLSA Collective Plaintiffs and the actual compensation paid to Plaintiff

and FLSA Collective Plaintiffs. Further records concerning these matters should be in the

possession and custody of the Defendants. Plaintiff intends to obtain all records by appropriate

discovery proceedings to be taken promptly in this case and, if necessary, will then seek leave of

Court to amend this Complaint to set forth the precise amount due.

       44.     Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

Plaintiffs of their rights under the FLSA.

       45.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages pursuant

to the FLSA.

       46.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiff and

FLSA Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid

regular and overtime wages, and an equal amount as liquidated damages.

       47.     Plaintiff and FLSA Collective Plaintiffs are entitled to an award of their

reasonable attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

                                             COUNT II

VIOLATION OF THE NEW YORK LABOR LAW ON BEHALF OF PLAINTIFFS AND

                                       CLASS MEMBERS

       48.     Plaintiff realleges and reavers Paragraphs 1 through 47 of this class and collective

action Complaint as if fully set forth herein.

       49.     At all relevant times, Plaintiff and Class members were employed by the

Defendants within the meaning of the New York Labor Law, §§2 and 651.




                                                 14
    Case 1:18-cv-06723 Document 1 Filed 11/26/18 Page 15 of 17 PageID #: 15



       50.      Defendants willfully violated Plaintiff’s and Class members’ rights by failing to

pay them compensation at their regular pay rates for all hours worked, due to Defendants’

requirement that Plaintiff and Class Members work off-the-clock without compensation.

       51.      Defendants willfully violated Plaintiff’s and Class members’ rights by failing to

pay them overtime compensation at the rate of not less than one and one-half times the regular

rate of pay for each hour worked in excess of forty hours each workweek, due to Defendants’

requirement that Plaintiff and Class Members work overtime hours off-the-clock without

compensation.

       52.      Defendants failed to properly notify employees of their hourly pay rate and

overtime rate, in direct violation of the New York Labor Law.

       53.      Defendants failed to provide a proper wage and hour notice upon changes in

information on the notice to all Plaintiff and Class Members per requirements of the New York

Labor Law.

       54.      Defendants failed to provide proper wage statements with every payment of

wages as required by New York Lab. Law § 195(3).

       55.      Due to the Defendants’ New York Labor Law violations, Plaintiff and Class

members are entitled to recover from Defendants their unpaid regular and overtime wages,

damages for unreasonably delayed payments, reasonable attorneys’ fees, liquidated damages,

statutory penalties and costs and disbursements of the action, pursuant to New York Labor Law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff on behalf of himself, FLSA Collective Plaintiffs and Class

members, respectfully request that this Court grant the following relief:

             a. A declaratory judgment that the practices complained of herein are unlawful




                                                15
Case 1:18-cv-06723 Document 1 Filed 11/26/18 Page 16 of 17 PageID #: 16



        under the FLSA and the New York Labor Law;

     b. An injunction against Defendants and their officers, agents, successors,

        employees, representatives and any and all persons acting in concert with them as

        provided by law, from engaging in each of the unlawful practices, policies and

        patterns set forth herein;

     c. An award of damages to Plaintiff, retroactive to the date of his discharge and

        prior, for all lost wages and benefits, past and future, back and front pay, resulting

        from Defendants’ unlawful employment practices and to otherwise make him

        whole for any losses suffered as a result of such unlawful employment practices;

     d. An award of unpaid regular compensation due under the FLSA and the New York

        Labor Law;

     e. An award of unpaid overtime premium due under the FLSA and the New York

        Labor Law;

     f. An award of statutory penalties as a result of Defendants’ failure to comply with

        New York Labor Law wage notice and wage statement requirements;

     g. An award of liquidated and/or punitive damages as a result of Defendants’ willful

        failure to pay regular and overtime wages, pursuant to 29 U.S.C. § 216;

     h. An award of liquidated and/or punitive damages as a result of Defendants’ willful

        failure to pay regular and overtime wages pursuant to the New York Labor Law;

     i. Law;

     j. An award of prejudgment and post judgment interest, costs and expenses of this

        action together with reasonable attorneys’ and expert fees and statutory penalties;

     k. Designation of Plaintiff as Representative of the FLSA Collective Plaintiffs;




                                         16
    Case 1:18-cv-06723 Document 1 Filed 11/26/18 Page 17 of 17 PageID #: 17



            l. Designation of this action as a class action pursuant to F.R.C.P. 23;

            m. Designation of Plaintiff as Representative of Class; and

            n. Such other and further relief as this Court deems just and proper.

                                               JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby demands

trial by jury on all issues so triable as of right by jury.

Dated: November 26, 2018


                                                 Respectfully submitted,

                                                 LEE LITIGATION GROUP, PLLC
                                                 C.K. Lee (CL 4086)
                                                 Anne Seelig (AS 3976)
                                                 Taimur Alamgir (TA 9007)
                                                 30 East 39th Street, Second Floor
                                                 New York, NY 10016
                                                 Tel.: 212-465-1188
                                                 Fax: 212-465-1181
                                                 Attorneys for Plaintiff, FLSA Collective Plaintiffs
                                                 and the Class

                                           By: /s/ C.K. Lee         .
                                                 C.K. Lee (CL 4086)




                                                    17
